ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Saban Aerospace, Inc.                        )      ASBCA Nos. 61835, 61836
                                             )
Under Contract Nos. SPE4A6-18-P-C289         )
                    SPE4A6-I8-P-C3l7         )

APPEARANCES FOR THE APPELLANT:                      Dismas N. Locaria, Esq.
                                                    Emily A. Unnasch, Esq.
                                                     Venable LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Edward R. Murray, Esq.
                                                     Trial Attorney
                                                     DLA Aviation
                                                     Richmond, VA

                                ORDER OF DISMISSAL

       The dispute has been settled.

       The appeals are dismissed with prejudice.

       Dated: November 9, 2018




                                                   Administra ive Judge
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61835, 61836, Appeals of Saban
Aerospace, Inc., rendered in conformance with the Board's Charter.

       Dated:

                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals